Order entered February 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01465-CR

                             KWAYLON WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                            Trial Court Cause No. F-11-56237

                                            ORDER
       The Court GRANTS court reporter Sharon Hazlewood’s February 10, 2013 request for

an extension of time to file the reporter’s record. We ORDER Ms. Hazlewood, as official court

reporter, to file the complete record by WEDENSDAY, MARCH 6, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.



                                                       /s/   DAVID EVANS
                                                             JUSTICE